Motion Disposed, Appeal Dismissed, and Memorandum Opinion filed March
30, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00080-CV

 IN THE MATTER OF THE MARRIAGE OF LASHON M. HENRY AND
                   JONATHAN N. HENRY

                    On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-28372

                         MEMORANDUM OPINION

      Appellant, Jonathan N. Henry, filed a document entitled “Notice of
Interlocutory Appeal of Temporary Orders by Writ of Mandamus.” The order at
issue is a temporary order under the Family Code signed on December 16, 2020 in
a divorce proceeding involving children.

      Generally, appeals may be taken only from final judgments. Lehmann v. Har
Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all
pending parties and claims, the orders remain interlocutory and unappealable until
final judgment is rendered unless a statutory exception applies. Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps,
842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). The Family Code specifically
precludes the interlocutory appeal of temporary orders, except those appointing a
receiver. Tex. Fam. Code §§ 6.507 (temporary order in suit for dissolution of
marriage is not subject to interlocutory appeal); 105.001(e) (temporary order in suit
affecting parent-child relationship is not subject to interlocutory appeal); Mason v.
Mason, 256 S.W.3d 716, 718 (Tex. App.—Houston [14th Dist.] 2008, no pet.) (per
curiam). Nor does the “Notice of Interlocutory Appeal of Temporary Orders by Writ
of Mandamus” satisfy the requirements for a petition for writ of mandamus. See Tex.
R. App. P. 52.

      On February 26, 2021, we notified the parties that we would dismiss this
appeal for lack of jurisdiction unless any party filed a response on or before March
8, 2021, showing meritorious grounds for continuing the appeal. On March 3, 2021,
appellant filed a document entitled, “Petitioner’s Motion for Stay of All Further
Proceedings on the Interlocutory Motion for Writ of Mandamus.” The motion states
in relevant part:

      Jonathan N. Henry, Petitioner, files this Motion to Stay All Further
      Proceedings in this case until the final judgment has been entered.

      Petitioner requests the Honorable Justice of this Court to dismiss the
      Motion without prejudice.

The motion does not demonstrate that we have jurisdiction. Appellant has not filed
any other response to our dismissal notice.

      This appeal is dismissed for lack of jurisdiction. Appellant’s motion to stay is
denied as moot.

                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Hassan.

                                          2